Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 02, 2018

The Court of Appeals hereby passes the following order:

A18D0550. SMITH v. WEST ROME KIDS’ STOP, INC. et al.

      Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby DENIED.


LC NUMBERS:
18CV00775JFL001

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/02/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.